UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1845


GLORIA DEAN WILLIAMS,

                Plaintiff - Appellant,

          v.

JERRY R. TILLETT, individually, and in his official capacity
as Senior Resident Superior Court Judge District 1, North
Carolina; JOSEPH H. FORBES, JR., Esquire,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, Chief District Judge. (2:15-cv-00038-D)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gloria Dean Williams, Appellant Pro Se. Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina; Ronald
Graham Baker, SHARP, MICHAEL, GRAHAM & BAKER, LLP, Kitty Hawk,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gloria   Dean    Williams   appeals        the   district    court’s    order

dismissing    her    civil   action       for     lack   of      subject    matter

jurisdiction.       On appeal, we confine our review to the issues

raised in the Appellant’s brief.          See 4th Cir. R. 34(b).           Because

Williams’ informal brief does not challenge the basis for the

district court’s disposition, Williams has forfeited appellate

review of the court’s order.      See Williams v. Giant Food Inc., 370
F.3d 423, 430 n.4 (4th Cir. 2004).              Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       DISMISSED




                                      2